Citation Nr: 9936214	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  95-12 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1966 to 
January 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1994 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In the rating decision on appeal, the RO denied reopening the 
claim for service connection for schizophrenia.  In a January 
1998 rating decision, the Board denied reopening the claim 
for service connection for schizophrenia.  The appellant 
appealed the decision to The United States Court of Appeals 
for Veterans Claims (formerly The United States Court of 
Veterans Appeals) (hereinafter "the Court").

The parties filed a joint motion for remand, which the Court 
granted on [redacted].  [citation redacted].  In the joint motion for remand, 
the parties noted that in denying the appellant's petition to 
reopen the claim for service connection for schizophrenia, 
the Board had used the test that the Court had created in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) for claimants 
seeking to reopen previously denied claims.  The parties then 
pointed out that such test had been invalidated by The Court 
of Appeals for the Federal Circuit in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) and that the Board must readjudicate 
the appellant's petition to reopen under 38 C.F.R. § 3.156(a) 
(1999).

The case has been returned to the Board for further appellate 
review. 


FINDINGS OF FACT

1.  Service connection for schizophrenia was denied by the 
Board in April 1978.

2.  The appellant has submitted competent evidence of 
incurrence of schizophrenia in service and a nexus between 
the current diagnosis and service, which must be considered 
in order to fairly decide the merits of the claim.

3.  The appellant has submitted competent evidence of a 
current diagnosis of schizophrenia and a nexus between the 
diagnosis of schizophrenia and service.


CONCLUSIONS OF LAW

1.  The April 1978 Board decision, which denied service 
connection for schizophrenia, is final.  38 U.S.C.A. 
§§ 7104(b) (West 1991).

2.  New and material evidence has been submitted to reopen 
the claim for entitlement to service connection for 
schizophrenia, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.156(a) (1999).

3.  The appellant has submitted a well-grounded claim for 
service connection for schizophrenia.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Joint motion for remand

The Board must note that in the joint motion for remand, the 
parties stated that a remand was required pursuant to Hodge, 
155 F.3d at 1361-64.  In making such an assertion, the 
parties cited to Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), noting that, in that decision, the Court held that 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version most favorable to the 
appellant will apply.  By citing such case, the parties imply 
that both old test and the new test for determining whether 
new and material evidence has been submitted apply to the 
appellant's petition to reopen the claim for service 
connection for schizophrenia.  

In Hodge, there was no change in a law, and there was no 
change in a regulation.  See Hodge, supra.  Rather, in Hodge, 
the Federal Circuit overruled the Colvin test, and to apply 
the Colvin test would be contemptuous to the Federal 
Circuit's holding in Hodge.  Id.  The Court would have 
ignored Hodge and not issued the decisions in Winters v. 
West, 12 Vet. App. 203, 206 (1999) (en banc) and Elkins v. 
West, 12 Vet. App. 209 (1999) if Karnas did apply.  Stated 
differently, in pre-Hodge cases, Hodge applies, and in post-
Hodge cases, Hodge applies.  Since the Board must comply with 
the joint motion, Hodge is more beneficial to the claimant 
than Colvin.  The Board does request that the Court address 
this matter.

II.  New and material evidence

The appellant's claim for service connection for 
schizophrenia was denied by the Board in April 1978.  In that 
decision, the Board concluded that schizophrenia was not 
incurred or aggravated in service because there was no 
evidence of incurrence or aggravation in service, there was 
no evidence of manifestations of schizophrenia within the 
one-year presumption period, and that although the appellant 
had a current diagnosis of schizophrenia, there was no 
competent evidence of a nexus between service and the current 
disability.  At the time of the Board's decision, the 
evidence of record consisted of service medical records, VA 
medical records, and the appellant's contentions.  The 
evidence showed that the appellant was first diagnosed with 
schizophrenia in March/April 1972 during a hospitalization at 
a VA facility.  That decision is final.  However, the claim 
may be reopened if the veteran submits new and material 
evidence.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1999).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the April 1978 decision. 

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.

Evidence submitted or associated with the claims file in 
relation to service connection for schizophrenia since the 
April 1978 Board denial consisted of the numerous documents 
showing current treatment for schizophrenia, a medical 
statement from a VA physician, dated May 1995, and the 
appellant's contentions both in writing and at a September 
1997 Board hearing before this Board Member.  

At the time of the April 1978 decision, the Board denied 
service connection for schizophrenia because the appellant 
had not brought forth evidence of incurrence or aggravation 
of such in service, there was no evidence of manifestations 
of schizophrenia within the one-year presumption period, and 
there was no competent evidence of a nexus between service 
and a current disability.

In the May 1995 letter, the VA physician stated that he had 
treated the appellant since September 1990 for schizophrenia, 
paranoid type.  The VA physician stated that the appellant's 
symptoms were as follows: delusions of persecution, auditory 
hallucinations, loosening of associations, and inability to 
function in a social or work situation.  The VA physician 
further stated that the appellant's delusional system started 
during his tour in Vietnam, when he believed that one of his 
friends in service was God, which delusion still existed.

The Board has determined such evidence is new and material 
and serves to reopen the claim for service connection for 
schizophrenia.  Specifically, the appellant has brought forth 
evidence, if accepted as true, of a nexus between the 
diagnosis of schizophrenia and service.  Service connection 
had been previously denied because he did not have competent 
evidence of a nexus between the current diagnosis and 
service.  That evidentiary defect has been cured.

The Board finds that such evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claims, as the Board had previously denied service 
connection for schizophrenia because of the appellant's 
failure to bring forth evidence of incurrence of 
schizophrenia in service or competent evidence of a nexus 
between the current diagnosis and service.  The appellant has 
presented a new factual basis for considering the claim; a 
nexus that was previously missing.  See Manio v. Derwinski, 
1 Vet. App. 140 (1991). 

The Board has determined that the appellant has submitted new 
and material evidence and that his claim for service 
connection for schizophrenia is well grounded, see Winters, 
12 Vet. App. at 206, as he has brought forth medical evidence 
of a current disability and medical evidence, if accepted as 
true, of a nexus between the diagnosis of schizophrenia and 
service, Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 38 U.S.C.A. 
§ 5107(a) (West 1991).


ORDER

The petition to reopen the claim for service connection for 
schizophrenia is granted, and the claim is reopened.  The 
appellant has established a well-grounded claim for service 
connection for schizophrenia.


REMAND

The Board finds that the evidence of record needs to be 
supplemented.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should review the additional 
records received in July 1999.

2.  The RO is to attempt to locate the VA 
examiner who wrote the May 1995 letter.  
The RO is to include a copy of the VA 
examiner's May 1995 statement.  The RO is 
to ask the VA examiner to answer the 
following question:

Upon what evidence did you base your 
statement of: "During his tour of duty 
in Vietnam, his delusional system started 
to rotate around a buddy of his [] and he 
believed that [his buddy] was God . . . 
."?

If such opinion was based on objective 
medical records, please submit a copy of 
such records with your reply.  If the 
statement is based on history provided by 
the appellant, that is to be noted in 
your opinion.

3.  Assuming that there is a response 
from the VA examiner, the RO is to 
associate the response in the claims 
file.  The RO should wait a reasonable 
amount of time for a response and not 
schedule a VA examination until such time 
has passed.

4.  The RO is to schedule the appellant 
for a VA psychiatric evaluation.  Prior 
to the psychiatric evaluation, the VA 
examiners is to receive the appellant's 
claims folder and is asked to review it 
in its entirety, to include the service 
medical records and the appellant's 
separation examination.  The VA examiner 
is asked to state in the examination 
report that he has reviewed the 
appellant's claims file prior to the 
psychiatric evaluation.  After having 
reviewed the entire claims folder and 
examining the appellant, the examiner is 
asked to render an opinion as to the 
likelihood that the appellant's 
schizophrenia is related to service.  
Additionally, the VA examiner is asked to 
review the May 1995 letter and any 
response received from that same VA 
examiner and state whether the VA 
examiner's opinion is supportable based 
upon the evidence of record.  The 
examiner should report the findings in a 
clear, comprehensive, and legible manner 
and should state upon what evidence he 
bases the opinion.

5.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. 
§ 3.655 (1998), when the claimant without 
good cause fails to report for 
examination in connection with a reopened 
claim, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  Reference is made to M21-1, 
Part IV, paragraph 28.09(b)(3).  The 
regional office must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  This serves as 
notification of the regulation.

6.  The RO is to comply with the joint 
motion for remand and the Court's order 
in their entirety.  

7.  The RO is placed on notice that if 
the VA examiner is not provided with the 
appellant's claims folder, the Board will 
consider this error.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

